DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 12/8/2020 is acknowledged.

Claim Objections
Claim 7 is objected to because of the following informalities: It is suggested that the claim identifier be placed after the claim number instead of above it. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112 (b) for being indefinite since the claim recites “a first mixer” and “a third mixer” but does not recite a second mixer.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 13 is considered invoking a means plus function for “a controller” since the generic placeholder is not modified by sufficient structure. Paragraph 29 teaches processors, memory devices non-volatile memory which are considered sufficient structure. 
Dependent claims 14-18 are considered invoking a means plus function for “a controller” since they do not recite sufficient structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 9, and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Luharuka (U.S. Publication 2016/0047185).
Regarding claim 1, Luharuka teaches an integrated fluids mixing and delivery system (figure 14 teaches delivering the material, paragraph 25 teaches mixers) one or more mixers (paragraph 25) configured to:  receive a cement powder and a flow of a mixing liquid (the mixer is considered capable of mixing cement, paragraph 24 teaches cement); mix the cement powder and the flow of the mixing liquid to form a cementing fluid having respective appropriate characteristics for cementing operations (the mixer is considered capable of mixing cementing powder and fluid appropriate for cementing operations, paragraph 24 teaches mixing liquid and cement); receive a base drilling fluid and a dry component (the mixer is considered capable of mixing a base drilling fluid and a dry component paragraph 24 teaches oil based fluid and dry guar); and mix the base drilling fluid and the dry component to form a drilling fluid having respective appropriate characteristics for drilling operations (the mixer is considered capable of mixing the drilling fluid and dry component to form a drilling fluid, the wellsite fluid in paragraph 24 is considered reading on drilling fluid having appropriate characteristics for drilling operation).
Regarding claim 2, Luharuka teaches wherein the one or more mixers comprises a single mixer comprising a single mixing tank that is utilized to mix the cement powder and the flow of the mixing liquid to form the cementing fluid and to mix the base drilling fluid and the dry component to form the drilling fluid (paragraph 24 teaches a single mixing tank and is considered capable of forming cementing fluid and mixing base and drilling fluid and the dry component to form drilling fluid).
Regarding claim 7, Luharuka teaches comprising one or more surge tank systems configured to separate dust from the cement powder, the dry component, or both (paragraph 24 teaches multiple dry components and paragraph 32 teaches solid feeders which are considered capable of keeping powders separate before feeding into the mixer).
Regarding claim 8, Luharuka teaches comprising a controller configured to control components of the system to adjust respective flow rates of the cement powder, the flow of the 
Regarding claim 9, Luharuka teaches comprising one or more sensors, wherein the controller is configured to adjust the respective flow rates based on data received from the one or more sensors (paragraph 35 teaches sensors 138 and measurement instruments 142).
Regarding claim 11, Luharuka teaches comprising a cleaning system configured to provide a cleaning fluid to portions of the system that contact both the cementing fluid and the drilling fluid (paragraph 40 teaches coiled tubing for cleaning, the fluid is considered intended use of the cleaning system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 5, 6, 12, 13, 14, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Luharuka (U.S. Publication 2016/0047185).
Regarding claims 3, 5, and 12 Luharuka teaches one mixer (the materials being worked upon are considered intended use). Regarding claim 10, Luharuka teaches wherein the flow of the mixing liquid flows through a first conduit to the one or more mixers and a flow of the base drilling fluid flows through a second conduit to the one or more mixers, and the first conduit and the second conduit are separate and isolated from one another (item 131 feeds into item 136 through a flow lines 250) and feeding multiple components into the tank (paragraph 24). Regarding claim 13, Luharuka teaches an integrated fluids mixing and delivery system for a drilling system (paragraph 1), comprising: a controller (paragraph 4); control a flow of a first dry component and a flow of a first liquid to a first mixer (paragraph 4 teaches controlling components feeding into the mixing tank using sensor, paragraph 24 teaches dry and liquid components); control mixing of the first dry component and the first liquid in the first mixer (paragraph 24). Regarding claim 14, Luharuka teaches multiple components including cement powder, liquid additives and base fluids (paragraph 24 teaches dry components including cement, and liquid components, the base and additives are taught by fluid containing such components). Regarding claim 15, Luharuka teaches a mixer for mixing dry and liquid components (paragraph 24). Regarding claim 16, Luharuka teaches the components are fed based on the data received from one or more sensors (paragraph 4). Regarding claim 18, Luharuka teaches an operator input for the controller (paragraph 30 teaches a field operator). 
Regarding claims 3, 5, and 12, Luharuka is silent to the plurality of mixers. Regarding claim 10, Luharuka is silent to multiple isolated flow lines. Regarding claims 13 and 14, Luharuka is silent to a second mixer. Regarding claim 15, Luharuka is silent to a third mixer. Regarding claims 16 and 18, Luharuka is silent to a second mixer. 
Regarding claims 3, 5, 12, 13, 14, 15, 16, and 18 absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of mixers in order to create more mixed material since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Regarding claim 10, Absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of flow lines in order to better control the feed of materials into the mixing tank since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 4, Luharuka teaches wherein the first mixer is isolated from the base drilling fluid and the dry component (before material is fed into item 136, the material from 134 and 131 are isolated from 136). 
Regarding claim 6, Luharuka teaches comprising a liquid additives system and one or more base fluid tanks, wherein one or more liquid additives from the liquid additives system and one or more base fluids from the base fluid tanks combine to form the flow of the mixing liquid (the liquids are considered intended use, item 134 is considered reading on a liquid additive system comprising a mix tank).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 17, the prior art is silent to the controller configured to perform the alternating feed configuration. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774